                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



CHRISTOPHER A. HUDSON,

                        Plaintiff,

    V.                                                           Case No.: 2:I8-cv-487
                                                                 JUDGE GEORGE C. SMITH
                                                                 Magistrate Judge Jolson

NANCY A. BERRVHILL,
ACTING COMMISSIONER
OF SOCIAL SECURITY,

                        Defendant.


                                                ORDER


         1 his case is before the Court on the Joint Motion to Remand this case to the Commissioner

of Social Security. (Doc. 11). The parties jointly stipulate that this matter should be remanded to

the Commissioner ofSocial Security for further proceedings, pursuant to Sentence Four ol'Scction

205 ofthe Social Security Act, 42 U.S.C. §405(g), and to enterJudgment pursuant to Rule 58 ofthe
Federal Rules of Civil Procedure'.

         Upon remand, the Appeals Council will vacate all findings in the Administrative Law
Judge s decision. The Commissioner will conduct further proceedings and develop the
administrative record as necessary to determine whether Plaintiffis under adisability as defined by
the Social Security Act, hold a new hearing, and then issue a new decision.




  Pursuant to Sha/ala Schae/er, 509 U.S. 292, 302-03 (1993). a sentence four remand is a final
judgment, and the court should direct the clerk to enter judgment on aseparate document, pursuant to
Fed. R. Civ. P. 58, remanding the case to the Social Security Administration.
        Accordingly, pursuant to the Joint Motion to Remand, this action is remanded for further

proceedings. The Clerk ofthis Court shall terminate Document 11, enter final judgment, and close
this case.


               IT IS SO ORDERED.


                                                    /s/Georse C. Smith
                                                   GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT
